Order entered October 2, 2015




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-14-00089-CR

                         JAY SANDON COOPER, Appellant

                                        V.

                          THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 2
                               Grayson County, Texas
                         Trial Court Cause No. 2011-2-1391

                                     ORDER
      The Court DENIES appellant’s September 28, 2015 motion to stay issuance of the

mandate.


                                               /s/   CAROLYN WRIGHT
                                                     CHIEF JUSTICE